EXHIBIT 10.24

 



 

                 
CONFIDENTIAL TREATMENT REQUESTED
         
PeoplesBank, A Codorus Valley Company
   
Executive Incentive Plan
   
Final – February 14, 2012
           
Approved by
      Board of Directors:
 February 14, 2012
                   
Approved by
          Compensation Committee:
February 14, 2012
           
CONFIDENTIAL TREATMENT REQUESTED
       

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

I.
Introduction

The success of both PeoplesBank and Codorus Valley Bancorp, Inc. (“the Company”)
is dependent upon the Company’s ability to meet and exceed financial and
strategic objectives, increase the value of the franchise and operate in the
best long-term interests of the shareholders. This success is dependent upon the
contributions of each individual executive which collectively determine the
Company’s performance and results.
 
PeoplesBank intends to provide executives with a structured incentive
compensation opportunity in order to recognize the contribution that each makes
to the overall performance of the organization. The purpose of this incentive
plan is to motivate, reward and reinforce performance and achievement of
corporate goals and individual performance/contributions in support of the
Company’s strategic objective for growth and profitability. Opportunities for
reward for the executives exist for meeting and exceeding established financial
goals as well as for recognition of individual contributions.


While risk is an inherent aspect of business, this compensation plan is designed
to reward executives for certain levels of performance without encouraging undue
risk-taking which could materially threaten the safety and soundness of the
Company or business unit.


This Executive Incentive Plan (“the Plan”) has been developed as a meaningful
compensation tool to encourage and reward participants for the part that they
play in the overall success of the Company. The Plan is designed to:


 
•
provide a form of results-oriented variable compensation which is directly
linked to overall Company performance in terms of net income, and,

 
•
provide for recognition of individual contribution to the Company’s performance
through an individual performance level which can be utilized to adjust an
employee’s award up or down based on individual contribution/performance

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 2

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

II.
Definitions

Various terms used in this plan document are defined as follows:

     
Target
 
defined as 100% of goal
     
Threshold
 
defined as a predetermined point 90% of target goal
     
Maximum
 
defined as a predetermined point 120% of target goal
     
Target Payout Level
 
defined as a predetermined percentage of base salary as outlined in Exhibit B at
target performance
     
Threshold Payout Level
 
defined as a predetermined percentage of base pay less than 100% of target award
level
     
Maximum Payout Level
 
defined as a predetermined percentage of base pay greater than 100% of target
award level



III.
Plan Year

The plan year for this program will be the calendar year. The effective date of
the Plan is January 1, 2012. The Plan will pay out annually based on achievement
of established goals and performance measures. The performance measures for the
Plan will be determined, calculated and approved annually.


IV.
Eligibility for Participation

All PeoplesBank executives who meet the criteria below will be eligible to
participate in the Executive Incentive Plan. A listing of participant categories
by grouping appears in Exhibit A.


Employees on a leave of absence (including FMLA, Long Term Disability, Short
Term Disability, etc.) will be eligible; however, their distribution will be
pro-rated based upon the number of full months of work completed during the plan
year under consideration.


Eligibility for incentive payout will be determined by the participant’s most
recent performance rating. To be eligible, individuals must have a minimally
satisfactory rating and not be on probation and/or written warning during the
plan year or at the time of award payment. Exceptions to this are only made by
the Chief Executive Officer and would occur if an employee

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 3

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

who was on probation during the year has successfully remedied the performance
deficiency for a sufficient time period prior to award payment.


Newly hired executive employees will be eligible for participation in the
Executive Incentive Plan providing they were hired prior to October 1 of the
plan year. Payout for current year hires will be pro-rated based on their actual
pay during the plan year. If hired after October 1, the executive will be
eligible for the next plan year.


A participant’s eligibility ceases at termination of employment (except in the
case of retirement, death or disability) and the participant will not receive
any awards under the Plan beyond those already received. To be eligible for an
award, an employee must be employed as of the payout date.


V.  
Performance Factors

The Plan is based upon overall Company performance against pre-defined
performance factors. These factors may change from year to year. In general,
these factors may be measures such as net income, return on assets, return on
equity, earnings per share, balance sheet growth or similar indicators. The
factors and weighing of the factors are determined at the beginning of each plan
year. Each factor has quantifiable objectives consisting of threshold, target,
and maximum goals. Annual goals are determined at the beginning of each plan
year and may change from year to year. The goals are established each year by
the Board of Directors and Executive Management and are generally done in
conjunction with the budgeting process.


The Company’s performance factors for each year’s plan are found in Exhibit B.
Individual participant performance measures will be documented in the format (or
similar format) indicated in Exhibit C.


While every effort has been made to ensure that this incentive plan does not
motivate or reward undue risk-taking, any results deemed to have been the result
of inappropriate risk will be backed out of incentive payments. The Board of
Directors has the discretion to adjust incentive payments down by as much as
100% if it is determined that excessive risk has been taken. This can be done on
an individual or overall basis, as appropriate.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 4

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

Executive incentives will have two components:


 
1.
An award determined by overall Company financial performance against pre-defined
goals.

 
2.
An individual performance factor which can increase or decrease each employee’s
actual award based on annual performance and work production during the year.



VI.  
Award Calculation and Distribution

Payout amounts are calculated according to the level of overall Company
achievement as compared to goals as explained in Exhibit B. Payout for Company
performance between the threshold and target and target and maximum is
interpolated.


Performance above the defined maximum levels, while not necessarily undesirable
or unrealistic, has the potential of requiring increased risk, therefore
incentive opportunity will not increase for performance above maximum.


Generally, Company performance below threshold will result in no award
(including no individual award) under the Plan. However, in the case of Company
performance below threshold, the Board of Directors has the discretion to create
a pool equal to 3% of the base compensation of plan Category 2 and 3
participants for distribution to selected Category 2 and 3 participants based
upon individual performance/contribution.


The designated individual(s), as detailed in Exhibit B, will assess the
contributions and performance of each participant following the end of the plan
year and apply the individual performance factor as it appears in the grid in
Exhibit B to determine awards. Individual employee performance which is not
meeting the position’s requirements will result in no award granted to that
individual for that year even though Company performance is above threshold.


Actual individual payouts are then distributed to eligible participants based on
payout percentage of base pay (defined as base salary as of December 31 of the
plan year) for the year.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 5

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

Payment will be made following the release of the prior year financials by the
external auditors. This will occur no later than March 15 of the following year.
The Company will deduct from all payments under this plan any federal, state or
local taxes required by law to be withheld from such payments. Any participant
terminating employment (except retirement, death, or disability) prior to actual
payment of award will forfeit that award.


VII.
Clawback

Awards will be recalculated if the relevant Company or individual performance
measures upon which they are based are restated or otherwise adjusted within the
36-month period following the public release of the financial information. Any
material overpayments or adjustments required by law will be owed back to the
Company.


VIII. 
Administration

At least annually, the Head of Human Resources (who has responsibility for risk
assessment) will review this plan and provide a report including a detailed
assessment regarding any risk issues inherent in the Plan. This risk report and
the plan document in full will be reviewed by the Compensation Committee of the
Board of Directors to ensure that the plan design is consistent with the
compensation philosophy of the Company and that the Plan does not motivate undue
risk taking. The annual review will also include the market competitiveness of
the Plan, the plan’s alignment with the Company’s strategic plan, an assessment
of how the Plan meets the objectives in the Introduction of this document, plus
the Plan’s impact on the overall safety and soundness of the Company. The
Committee will then provide a report and recommendations to the full Board of
Directors who are responsible to approve the Plan. The Board of Directors of the
Company may amend the Plan at any time.


Once established, performance factors and goals are intended to remain in place
for the entire year; however, the Board of Directors reserves the right to
adjust goals if extenuating circumstances warrant such action.


Participation, performance factors, thresholds, targets, maximums and any other
participation features are established each plan year and may change from year
to year according to the strategic objectives of the Company.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 6

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

The Plan does not constitute a contract of employment, and participation in the
Plan does not give any employee the right to be retained in the service of the
Company or any right or claim to an award under the Plan unless specifically
accrued under the terms of this plan. Designation as a plan participant conveys
the opportunity, but not the right, to any awards conferred under the Plan.


Any right of a participant or his or her beneficiary to the payment of an award
under this plan may not be assigned, transferred, pledged or encumbered.


The Board of Directors shall have full power and authority to construe,
interpret, manage and control this plan. The plan administrator shall be
designated at the discretion of the CEO.
The Board of Directors may also terminate, modify, or amend this plan.
Amendments can include adjustments to the performance factors or award
calculations for any significant extraordinary financial items occurring in any
given time period.


Any decisions made or action taken by the Board arising out of, or in connection
with, the administration, interpretation and effect of the Plan shall be at
their absolute discretion and will be conclusive and binding on all parties. The
Company reserves the right to amend, suspend, reinstate or terminate all or any
part of the Plan at any time.


The Company will give prompt written notice to each participant of any
amendment, suspension, termination or any material modification of the Plan. The
Board also reserves the right to withhold or amend award payments based on
performance or circumstances deemed highly unusual.


Any adjustments to the financial performance results utilized in this plan
because of extraordinary gains or losses or other items must be approved by the
Board of Directors.


IX.
Governing Law

Except as preempted under federal law, the provisions of the Plan shall be
construed, administered and enforced in accordance with the domestic internal
law of the Commonwealth of Pennsylvania.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 7

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   



X. 
Plan Approval

This plan has been approved by the Board of Directors of Codorus Valley Bancorp,
Inc. on February 14, 2012.

      By      
 Board of Directors
   
 Codorus Valley Bancorp, Inc.
               
 Compensation Committee
   
 Codorus Valley Bancorp, Inc.
 

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 8

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   



Exhibit A
 
Employee Incentive Plan
Participation Categories

        Category 1 – 
President & CEO
       
Category 2 – 
Chief Credit Officer    
Chief Counsel
Chief Financial Officer
Chief Lending Officer
Chief Operating Officer
Head of HR
Head of Retail
SVP, Wealth Management
        Category 3 -   CIO    
SVP, General Services
VP, Auditor
VP, Marketing

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 9

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

Exhibit B
 
Performance Award Schedule
Plan Year 2015
 

Category 1

 
COMPANY GOALS

Performance Measure - Net Income


                       
Threshold (90% of Target)
     
Target
     
Maximum (120% of Target)
 
$[redacted]*
 
$[redacted]*
 
$[redacted]*

 
COMPANY GOAL AWARD
(% of Base Pay)

 

 
Threshold
     
Target
     
Maximum
 
12.5%
 
25%
 
37.5%

 
INDIVIDUAL PERFORMANCE FACTOR

 
+/- 20% of the award based on individual performance as determined by BOD
 
+/- 20% of the award based on individual performance as determined by BOD
 
+/- 20% of the award based on individual performance as determined by BOD

 
POTENTIAL AWARD RANGE
(% of Base Pay)

 
Threshold
     
Target
     
Maximum
 
10 – 15%
 
20 – 30%
 
30 – 45%

 
 Parameters for 2015
 
1.
Base pay is defined as base salary as of December 31 of plan year.

 
2.
Company performance factor(s) must meet or exceed threshold to initiate an award
in the Plan.

 
3.
Awards for performance above threshold but between defined points (threshold,
target, maximum) will be interpolated.

 
4.
Performance above maximum level will be paid at maximum award level.

 
5.
The Board of Directors has the discretion to adjust incentive payments down by
as much as 100% if it is determined that excessive risk has been taken. This can
be done on an individual or overall basis, as appropriate.

 
6.
Net income is defined as net income after all expenses including the dividend
paid on the preferred shares and the expense of the awards under this plan.



*Portions of this exhibit have been redacted and are subject to a confidential
treatment request filed with the Secretary of the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 10

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

Exchange Act of 1934. The redacted material has been filed separately under the
request for confidential treatment.
 
Exhibit B
 
Performance Award Schedule
Plan Year 2015
 

Category 2

 
COMPANY GOALS

Performance Measure - Net Income


                       
Threshold (90% of Target)
     
Target
     
Maximum (120% of Target)
 
$[redacted]*
 
$[redacted]*
 
$[redacted]*

 
COMPANY GOAL AWARD
(% of Base Pay)

 

 
Threshold
     
Target
     
Maximum
 
10%
 
20%
 
30%

 
INDIVIDUAL PERFORMANCE FACTOR

 
+/- 35% of the award based on individual performance as determined by BOD
 
+/- 35% of the award based on individual performance as determined by BOD
 
+/- 35% of the award based on individual performance as determined by BOD

 
POTENTIAL AWARD RANGE
(% of Base Pay)

 
Threshold
     
Target
     
Maximum
 
6.5 – 13.5%
 
13 – 27%
 
19.5 – 40.5%

 
Parameters for 2015
 
1.
Base pay is defined as base salary as of December 31 of plan year.

 
2.
Generally, Company performance factor(s) must meet or exceed threshold to
initiate an award in the Plan. However, in the case of corporate performance
below threshold, the Board of Directors has the discretion to create a pool
equal to 3% of the base compensation of Category 2 and 3 plan participants for
distribution to selected Category 2 and 3 participants based upon exceptional
individual performance/contribution.

 
3.
Awards for performance above threshold but between defined points (threshold,
target, maximum) will be interpolated.

 
4.
Performance above maximum level will be paid at maximum award level.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 11

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

 
5.
The Board of Directors has the discretion to adjust incentive payments down by
as much as 100% if it is determined that excessive risk has been taken. This can
be done on an individual or overall basis, as appropriate.

 
6.
Net income is defined as net income after all expenses including the dividend
paid on the preferred shares and the expense of the awards under this plan.



*Portions of this exhibit have been redacted and are subject to a confidential
treatment request filed with the Secretary of the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. The
redacted material has been filed separately under the request for confidential
treatment.
 
Exhibit B
 
Performance Award Schedule
 
Plan Year 2015
 

Category 3

 
COMPANY GOALS

Performance Measure - Net Income


                       
Threshold (90% of Target)
     
Target
     
Maximum (120% of Target)
 
$[redacted]*
 
$[redacted]*
 
$[redacted]*

 
COMPANY GOAL AWARD
(% of Base Pay)

 
Threshold
     
Target
     
Maximum
 
7.5%
 
15%
 
22.5%

 
INDIVIDUAL PERFORMANCE FACTOR

+/- 50% of the award based on individual performance as determined by BOD
 
+/- 50% of the award based on individual performance as determined by BOD
 
+/- 50% of the award based on individual performance as determined by BOD

 
POTENTIAL AWARD RANGE
(% of Base Pay)

 
Threshold
     
Target
     
Maximum
 
3.75 – 11.25%
 
7.5 – 22.5%
 
11.25 – 33.75%

 
Parameters for 2015
 
1.
Base pay is defined as base salary as of December 31 of plan year.

 
2.
Generally, Company performance factor(s) must meet or exceed threshold to
initiate an award in the Plan. However, in the case of corporate performance

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 12

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

 
 
below threshold, the Board of Directors has the discretion to create a pool
equal to 3% of the base compensation of Category 2 and 3 plan participants for
distribution to selected Category 2 and 3 participants based upon exceptional
individual performance/contribution.

 
3.
Awards for performance above threshold but between defined points (threshold,
target, maximum) will be interpolated.

 
4.
Performance above maximum level will be paid at maximum award level.

 
5.
The Board of Directors has the discretion to adjust incentive payments down by
as much as 100% if it is determined that excessive risk has been taken. This can
be done on an individual or overall basis, as appropriate.

 
6.
Net income is defined as net income after all expenses including the dividend
paid on the preferred shares and the expense of the awards under this plan.



*Portions of this exhibit have been redacted and are subject to a confidential
treatment request filed with the Secretary of the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. The
redacted material has been filed separately under the request for confidential
treatment.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 13

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   

EXHIBIT C
 
PEOPLESBANK
EXECUTIVE INCENTIVE PLAN
INDIVIDUAL PEFORMANCE MEASURES
PLAN YEAR 2012


Guidelines


Goals are to be:
 
•
Clearly and specifically defined

 
•
Realistic

 
•
Measurable – includes language that quantifies or qualifies specific,
observable, verifiable results and defines target levels of projected
accomplishment – include quality, quantity, timeliness, cost-effectiveness.
Numeric measures are ideal although descriptive measures, involving a
description of satisfactory accomplishment, can be used if the goal cannot be
measured with numbers.

 
•
Result in significant improvement in performance and/or productivity of the
individual and/or organization

 
•
Detail the timeframe for accomplishing goals

 
•
Business Plan Goals must align with strategic goals, business plan goals and/or
budget priorities.

 
•
Personal Development Goals should align with areas of personal development which
will improve management effectiveness and leadership.

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 14

 

 

 

 

 
CONFIDENTIAL TREATMENT REQUESTED


PeoplesBank, A Codorus Valley Company
Executive Incentive Plan

   



Goal:
What is to be accomplished
and how?
How does this goal link to
strategic goals or business
plan goals?
 
How will goal be
measured?
How does this goal
represent a significant
improvement in
productivity or
performance of the
individual or the
organization
Timeframe/Deadlines
Business plan goals
     
1.
 
 
 
     
2.
 
 
 
 
     
3.
 
 
 
     
Personal development goal
     
1.
 
 
 
 
     

       
CONFIDENTIAL TREATMENT REQUESTED
  February 2012   Page 15

 

 

 